DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2022-06-27 has been entered.  The status of the claims is as follows:
Claims 1-5, 7-18, and 20-22 are pending in the application.
Claims 6 and 19 are cancelled.
Claims 1, 8, and 14 are amended.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For the newly amended matter, Examiner has added the reference Li et al. (US 2011/0055699 A1).  Examiner also draws Applicant’s attention to the “Prior Art Not Relied Upon” section below, regarding Ye et al. (“Learning to Extract API Mentions from Informal Natural Language Discussions”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Della Valle et. al. (“Realizing Service-Finder”; hereinafter Della Valle) in view of Cisco (“The Need For Service Catalog Design In Cloud Services Development”), Nezhad et. al. (“Semi-automated adaptation of service interactions”; hereinafter Nezhad), and Li et al. (US 2011/0055699 A1; hereinafter “Li”).
As per Claim 1, Della Valle teaches a computer-implemented method, comprising: by a processor (Della Valle, Page 7 begins:  “A crawling component harvests the Web”.  A web crawler requires the use of a computer system, and thus a processor.)
creating, by machine-controlled web navigation and machine learning (Della Valle, Page 7 begins:  “A crawling component harvests the Web for the interface descriptions describing the actual services (WSDL documents). The crawler identifies services”.  Here, Della Valle discloses machine-controlled web navigation.  Della Valle, Page 11 Section VIII Para 2, discloses:  “When analyzing documents more thoroughly to obtain semantic annotations more processing time is required. Maynard et al. [12] state that for example named entity recognition can deal with about 10kb of text per second. Assuming 10 documents related to every service and a document having 10kb of pure textual data that would mean that on a single machine the data corresponding to 30,000 services would need a bit more than 3 days only for entity recognition.”  Here, Della Valle discloses machine learning, as “named entity recognition” is a type of natural language processing (NLP), which is a type of machine learning.)
a composite knowledge base of service components (Della Valle, Page 6 Section VII Para 2, discloses:  “To obtain a common understanding of the Web Service domain we are first developing two major ontologies: A generic Service-Finder Ontology, which contains all aspects related to services, providers and users that are relevant to the different components”.  Here, Della Valle discloses a composite knowledge base (“Ontology”), of service components (“which contains all aspects related to services”)).
with the service components in the composite knowledge base defined by features that are offered (Della Valle, Page 9 Section C discloses:  “The annotation component adds semantic metadata to the services based on the information extracted from the service interface descriptions and the related Web resources. First the component associates every service with a category; second it analyzes the related information, discards irrelevant documents and as well determines the genre of each document (e.g. price information, terms and conditions, etc.). One service can be associated with more than one category. For example if a service validates mobile phone numbers and also offers to send text messages (SMS) it would be in the category “messaging” as well as “data validation”. If possible it extracts additional statements like “service x offers free trials after sign-up”. Finally all information is exported as ontology adhering to the generic service ontology, respectively to the service category ontology.”  Here, Della Valle begins describing contents of the composite knowledge base (“exported as ontology adhering to the generic service ontology”).  Della Valle continues on Page 9 C4: “Once document relevance and genre detection is performed the component may discard certain documents previously (by the crawler) deemed relevant. The annotator produces a keyword corpus for the conceptual Indexer and Matchmaker. The keyword corpus should contain one virtual “document” for each entity. This document has multiple “sections” with text / keywords stemming from multiple sources. For example it should contain sections for “name”, “operations”, “input and outputs”, “description”, etc. This document is intended to be used as base for the full text search.” Here, Della Valle discloses features that are offered (“operations”)).
how the respective service components connects and exchange data with other service components (Della Valle, Page 9 C4, as shown above, discloses:  “For example it should contain sections for “name”, “operations”, “input and outputs”, “description”, etc.”. Here, Della Valle discloses how the respective service component connects and exchanges data with other service components (“inputs and outputs”)).
applying, by machine-based application of machine-learned knowledge created within the composite knowledge base [and the composite service catalog], the service component definitions to a service solution under development to identify at least one service component usable to provide a technological improvement of the service solution under development (Della Valle, Page 2 Section IV A, discloses the following use case:  “This Use Case describes a system administrator (Sam Adams) that is looking for an SMS Messaging service that he could build in into his application. Sam Adams is a system administrator at a bank. He is responsible for the banks online payment facilities that need to be online and working 24 hours a day, 7 days a week. In case of a system failure, Sam needs to be immediately alerted to be able to the problem as soon as possible. Therefore Sam would like to use an SMS Messaging service that sends him an SMS to alert him in any case of emergency. Sam Adams is searching for a specific service on the Service-Finder portal, an SMS service that he can use within his application to get alerted. His goal is to find a service given his specific constraints. We can divide his constraints into crucial ones and negligible ones. His crucial constraints are the immediate service delivery and the reliability of the service (service non-availability of at most 1 hour per year). To Sam Adams more or less negligible constraints belongs the pricing model. He would prefer to pay a low base fee (preferably none) and transaction fees, as he expects that he will only get up to 50 SMS per month. Sam Adams knows the Service-Finder portal and knows that he can find lots of useful services there. Now he uses the portal to find a specific service. He knows exactly what he is seeking for and has carefully specified his needs. He will search for appropriate services and will then focus on the service details to figure out which one fulfills his goals best.”  Here, Della Valle discloses for a service solution under development (“his application”) to identify at least one service component from the service component definitions (“find a specific service…focus on the service details”) to provide a technological improvement (“SMS Messaging service that sends him an SMS to alert him in any case of emergency”) of the service solution under development (“within his application”)).  As shown above, the service information is compiled by machine-based application of machine-learned knowledge created within the composite knowledge base as stated by Della Valle, Page 6 Section VII Para 2, discloses:  “To obtain a common understanding of the Web Service domain we are first developing two major ontologies: A generic Service-Finder Ontology, which contains all aspects related to services, providers and users that are relevant to the different components”.)  *Composite Service Catalog will be taught by Cisco below
outputting a service technology improvement report that details (1) the technological improvement of the service solution under development provided by the identified at least one service component (Della Valle, Page 3, continues with the use case: “Sam gets a list with matching services. He would like to choose how many resulting services he can see on one page. Also he would like to see some condensed/summarizing information with each service on the result list. Ideally he would expect to get a short overview of what functionality each service is providing, as well as who is the provider and what is the service availability (measured availability). He could use such information to decide whether he wants to look at a service in more detail or not.”  Here, Della Valle discloses outputting a service technology improvement report (“condensed/summarizing information with each service”) that details the technological improvement of the service solution under development (“service availability”). “Service availability” is the main factor of the improvement sought by Sam, for emergency messages.  As Page 3 Para 6 continues:  “Sam now sees the results ranked by their availability, which is the most crucial selection criterion for him. Next he would like to compare the measured availability of a service to the availability promised by the service provider and to the availability actually provided, according to the service provider. He does so by looking at each service's details. At the service details he also looks at the service coverage, to see whether the service is actually covering Austria, where Sam lives and works.”  Here, it is clear that this details the technological improvement of the service solution sought by the user for the user’s application.)
However, Della Valle does not explicitly teach a composite service catalog comprising identified available implementations of the service components; including supported protocols and protocol adaptations that facilitate integration between the service components; and outputting a service technology improvement report that details (2) integration details indicating how to integrate the identified at least one service component into the service solution under development, the integration details identifying a protocol adaptation of a component interface of the identified at least one service component.
Cisco teaches a composite service catalog comprising identified available implementations of the service components. (Cisco, Page 6, discloses:  “In developing a cloud service catalog it is also important to understand the capabilities of your infrastructure that is intended to be used in the cloud architecture. If you are planning on providing, for example, a generic laaS, for example, your infrastructure should be able to deliver that capability. The service catalog should describe and enable the allowed permutations of laaS presented to the consumer as options.”  Here, Cisco discloses a composite service catalog (“cloud service catalog”) comprising identified available implementations of the service components (“the allowed permutations of laaS”)).
Della Valle and Cisco are analogous art because they are both in the field of endeavor of software service development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the automatic web-crawled service ontology of Della Valle, with the service catalog of Cisco. The modification would have been obvious because one of ordinary skill in the art would be motivated to save money (Cisco, Page 2 next-to-last bullet: “Contains features and characteristics (atomic items 1) that can be configured (and preferably priced based upon a "cloud chargeback" mechanism) to fulfill a particular need”).
However, the combination of Della Valle and Cisco thus far fails to explicitly teach that the information about how the respective service components connects and exchange data with other service components is including supported protocols and protocol adaptations that facilitate integration between the service components; nor does it teach analyzing web user discussions and documentations to identify one or more service solution patterns corresponding to the identified at least one service component;  nor does it teach that a service technology improvement report details integration details indicating how to integrate the identified at least one service component into the service solution under development, the integration details identifying a protocol adaptation of a component interface of the identified at least one service component.
Nezhad teaches that the information about how the respective service components connects and exchange data with other service components is including supported protocols and protocol adaptations that facilitate integration between the service components (Nezhad, Page 995 End of Section 2, discloses:  “In the following we show how both the interface and protocol adaptation problems can be addressed in this example and in general.”  Nezhad, Pages 998-1001, Section 5 “Protocol-Level Mismatches” describes protocol adaptation.  This section ends on Page 1001, where the last paragraph recites:  “To summarize, the adapter simulation process in the algorithm 2 generate one of the following results for any given protocols Ps and Pc and interface mappings IM: (i) it outputs that there is no adaptation required, and protocols successfully interact (if there is no protocol-level mismatches); (ii) adaptation is required, but there is no interactions with deadlock (there are mismatches of type of unspecified reception), and generates the adapter protocol (PA); (iii) the adaptation is required, and there are interactions with deadlock.  This facilitates integration between components, as Nezhad, Pg 993 Intro Para 3, discloses:  “Adaptation has received a significant attention in different areas including software component integration”.  And Nezhad then later again recites “integration” on Page 994 at the end of Intro:  “We present an implementation of the approach in a tool, which assists users in the process of interface mappings, mismatch trees generation and analysis, and generation of adapter specifications. The tool has been implemented inside IBM WID (WebSphere Integration Developer)”).
[a service technology improvement report] details (2) integration details indicating how to integrate the identified at least one service component into the service solution under development, the integration details identifying a protocol adaptation of a component interface of the identified at least one service component.  (Recall that Della Valle, as shown above, has already disclosed a service technology improvement report.  See above how Nezhad discloses protocol adaptation.  Nezhad also discloses integration details, as shown above wherein Nezhad recites that this is part of “IBM WID (WebSphere Integration Developer)”).  Nezhad also explicitly discloses components on Page 995 Top of Right Column:  “Next, we extend the notion of mapping between component interfaces in [29] for Web services.”  In the final paragraph of the same page, Nezhad also discloses:  “We define the notion of adapter for service protocols by extending the proposal of [29] for software components as follows.”  Thus, Nezhad teaches integration details between service components, the details identifying a protocol adaptation of a component interface of the service component.)
Nezhad and the combination of Della Valle and Cisco are analogous art because they are both in the field of endeavor of software development and service integration.
It would have been obvious before the effective filing date to combine the teachings of Nezhad with the combination of Della Valle and Cisco.  Della Valle teaches an automated web service finder, including finding “inputs and outputs”.  Della Valle also discloses that their system is meant as an alternative to UDDI (“Universal Description Discovery and Integration”), which does include integration and protocol information.  However, while perhaps suggesting it, Della Valle does not explicitly recite protocol information in their paper.  Nezhad teaches automated service integration, including protocol adaptations.  Combining this with the combination of Della Valle and Cisco would result in an automated web service finder that can also indicate information on integration and protocol adaptations.  One would be motivated to do so in order to save money on development by avoiding re-work (Nezhad, Intro Para 2: “In today's Web, services that are similar in terms of functionality are offered through different interfaces and protocols. The default approach for a company, using one of such services, in switching to another similar service is to develop new clients for the new service. This approach is often time consuming and costly (it requires re-designing, re-implementing, re-testing, and deploying the new client's code), and also does not always allow for reusing existing implementations. On the service side, even a small change in a service may have a significant impact on potentially thousands of clients, some of which are not prepared for the change. So, a company may have to keep several versions of a same service operating.”)
However, the combination of Della Valle, Cisco, and Nezhad does not teach analyzing web user discussions and documentations to identify one or more service solution patterns corresponding to the identified at least one service component; nor does it teach that a service technology improvement report details (2) the identified one or more service solution patterns.
Li teaches analyzing web user discussions and documentations to identify one or more service solution patterns corresponding to the identified at least one service component; a service technology improvement report details (2) the identified one or more service solution patterns.  (Recall that Della Valle, as shown above, has already disclosed a service technology improvement report.  Li, Para [0035], discloses searching for service solution patterns (“solutions to problem) corresponding to at least one service component (“IT”):  “Solution mining and building engine 218 is a computer program, which includes a plurality of components, that automatically searches data repositories for known solutions to problems, such as IT issues.” Li, Para [0046] includes formal documentations:  “Illustrative embodiments provide a computer implemented method, apparatus, and computer usable program code for automatically discovering solution procedures for customized problem resolution. Illustrative embodiments analyze content available on the Web, such as formal solution documents…”  Li, Para [0048], also includes web discussions:  “Illustrative embodiments are not limited to informal conversational solution data sources, such as online message boards, but also consider other various document sources, such as the Web, OCR documents, as well as the conversational data.”)
Li and the combination of Della Valle, Cisco, and Nezhad are analogous art because they are both in the field of endeavor of applying machine learning to identify solutions in the IT field.
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li with Della Valle, Cisco, and Nezhad.  The combination of Della Valle, Cisco, and Nezhad teaches an automated web service finder.  Li teaches a solution for searching the web for solutions to IT problems.  When combined with Della Valle, Cisco, and Nezhad, Li’s process could be leveraged to not only find solutions to existing problems during the maintenance phase of software development, but also to identify design patterns utilized by other users at the beginning of software development, for the services identified by the combination of Della Valle, Cisco, and Nezhad.  One of ordinary skill in the art would be motivated to do so in order to save time and money on development by allowing a developer to take advantage of already established successful solutions (Li, [0005]:  “Such collaborative support models are gaining favor with customers due to their potential to improve and speed-up problem resolution times, as well as faster access to different support solutions.”)

As per Claim 2, the combination of Della Valle, Cisco, Nezhad, and Li teaches the computer-implemented method of claim 1.  Della Valle teaches where the machine learning performed by the processor during the machine-controlled web navigation comprises machine-based natural language processing of content published by multiple different component vendor websites. (Della Valle, Page 11 Section VIII Para 2, discloses:  “When analyzing documents more thoroughly to obtain semantic annotations more processing time is required. Maynard et al. [12] state that for example named entity recognition can deal with about 10kb of text per second. Assuming 10 documents related to every service and a document having 10kb of pure textual data that would mean that on a single machine the data corresponding to 30,000 services would need a bit more than 3 days only for entity recognition.”  Here, Della Valle discloses “named entity recognition” is a type of natural language processing.  Della Valle, Page 6 Section VI A Para 2, discloses:  “Having identified those domains that host Web Services we start a focused crawl in order to obtain as much related information as possible. This leads us to the requirements that the Service-Finder has for the provider Web sites.”  Here, Della Valle discloses processing of content published by multiple different component vendor websites (“crawl…provider Web sites”)).

As per Claim 3, the combination of Della Valle, Cisco, Nezhad, and Li teaches the computer-implemented method of claim 1.  Della Valle teaches where the machine learning performed by the processor during the machine-controlled web navigation comprises machine-based natural language processing of content postings published at social media websites by users of the social media websites related to each of user experiences with the service components and techniques related to the use and integration of the service components. (Della Valle, Page 6 Section VI B, discloses:  “Service-Finder try to gather as much as possible service related information on Wikis, Blogs, Web pages, etc., where service users describe their experiences with given services”.  Here, Della Valle discloses content postings related to each of user experiences with the service components (“users describe their experiences with given services”) published at social media websites (“Blogs” are a type of social media).  Della Valle above also discloses “gather as much as possible service related information” from the blogs, and does not limit this to simply “experiences”.  Della Valle, Page 12 last paragraph, discloses:  “The Automatic Service Annotator is advancing the state of the art in large-scale metadata annotation of existing Web services, applied to a comprehensive Web service repository. New algorithms have been developed and compared against previous work, using existing gold standards and developing new ones to incorporate relevant Web 2.0 sources, such as blog posts. A particular novel dimension is dealing with contradictory information extracted from different pages and using a community process to verify the automatically created metadata.”  Here, Della Valle discloses using blog posts and a community process (social media), in order to produce metadata annotation of the web services, and the web service information includes techniques related to the use and integration of the service components as stated by Della Valle Page 9 C4, as shown above, discloses:  “For example it should contain sections for “name”, “operations”, “input and outputs”, “description”, etc.)).

As per Claim 4, the combination of Della Valle, Cisco, Nezhad, and Li teaches the computer-implemented method of claim 1.  Della Valle teaches where each service component in the composite knowledge base is further defined by best practices for use and integration of the respective service component into service solutions identified through machine-based natural language processing of content postings published at social media websites by users of the social media websites (Della Valle, Page 11 Section VIII Para 2, discloses:  “When analyzing documents more thoroughly to obtain semantic annotations more processing time is required. Maynard et al. [12] state that for example named entity recognition can deal with about 10kb of text per second. Assuming 10 documents related to every service and a document having 10kb of pure textual data that would mean that on a single machine the data corresponding to 30,000 services would need a bit more than 3 days only for entity recognition.”  Here, Della Valle discloses “named entity recognition” is a type of natural language processing.  Della Valle, Page 6 Section VI B, discloses:  “Service-Finder try to gather as much as possible service related information on Wikis, Blogs, Web pages, etc., where service users describe their experiences with given services”.  Here, Della Valle discloses content postings published by users (“users describe their experiences with given services”) at social media websites (“Blogs” are a type of social media).  Della Valle above also discloses “gather as much as possible service related information” from the blogs, and does not limit this to simply “experiences”.  Della Valle, Page 12 last paragraph, discloses:  “The Automatic Service Annotator is advancing the state of the art in large-scale metadata annotation of existing Web services, applied to a comprehensive Web service repository. New algorithms have been developed and compared against previous work, using existing gold standards and developing new ones to incorporate relevant Web 2.0 sources, such as blog posts. A particular novel dimension is dealing with contradictory information extracted from different pages and using a community process to verify the automatically created metadata.”  Here, Della Valle discloses using blog posts and a community process (social media), in order to produce metadata annotation of the web services, and the web service information includes best practices for use and integration of the respective service component as stated by Della Valle Page 9 C4, as shown above, discloses:  “For example it should contain sections for “name”, “operations”, “input and outputs”, “description”, etc.)).

As per Claim 6, the combination of Della Valle, Cisco, Nezhad, and Li teaches the computer-implemented method of claim 1.  Della Valle teaches where the service technology improvement report further identifies integration details of the at least identified one service component, that provides the technological improvement of the service solution under development, into the service solution under development. (Della Valle, Page 3, continues with the use case: “Sam gets a list with matching services. He would like to choose how many resulting services he can see on one page. Also he would like to see some condensed/summarizing information with each service on the result list. Ideally he would expect to get a short overview of what functionality each service is providing, as well as who is the provider and what is the service availability (measured availability). He could use such information to decide whether he wants to look at a service in more detail or not.”  Here, Della Valle discloses outputting a service technology improvement report (“condensed/summarizing information with each service”) that details the technological improvement of the service solution under development (“service availability”). “Service availability” is the main factor of the improvement sought by Sam, for emergency messages.  As Page 3 Para 6 continues:  “Sam now sees the results ranked by their availability, which is the most crucial selection criterion for him. Next he would like to compare the measured availability of a service to the availability promised by the service provider and to the availability actually provided, according to the service provider. He does so by looking at each service's details. At the service details he also looks at the service coverage, to see whether the service is actually covering Austria, where Sam lives and works.”  Here, it is clear that this details the technological improvement of the service solution sought by the user for the user’s application.  Della Valle on Page 9 C4 discloses: “Once document relevance and genre detection is performed the component may discard certain documents previously (by the crawler) deemed relevant. The annotator produces a keyword corpus for the conceptual Indexer and Matchmaker. The keyword corpus should contain one virtual “document” for each entity. This document has multiple “sections” with text / keywords stemming from multiple sources. For example it should contain sections for “name”, “operations”, “input and outputs”, “description”, etc. This document is intended to be used as base for the full text search.” Here, Della Valle discloses integration details (“input and outputs”)).

As per Claim 7, the combination of Della Valle, Cisco, Nezhad, and Li teaches the computer-implemented method of claim 1.  Della Valle teaches machine learning and the machine-based application of machine-learned knowledge are provided as a service (Della Valle, Page 11 Section VIII Para 2, discloses:  “When analyzing documents more thoroughly to obtain semantic annotations more processing time is required. Maynard et al. [12] state that for example named entity recognition can deal with about 10kb of text per second. Assuming 10 documents related to every service and a document having 10kb of pure textual data that would mean that on a single machine the data corresponding to 30,000 services would need a bit more than 3 days only for entity recognition.”  Here, Della Valle discloses machine learning, as “named entity recognition” is a type of natural language processing (NLP), which is a type of machine learning.  Della Valle, Page 2 Section IV A, discloses the following use case:  “This Use Case describes a system administrator (Sam Adams) that is looking for an SMS Messaging service that he could build in into his application. Sam Adams is a system administrator at a bank. He is responsible for the banks online payment facilities that need to be online and working 24 hours a day, 7 days a week. In case of a system failure, Sam needs to be immediately alerted to be able to the problem as soon as possible. Therefore Sam would like to use an SMS Messaging service that sends him an SMS to alert him in any case of emergency. Sam Adams is searching for a specific service on the Service-Finder portal, an SMS service that he can use within his application to get alerted. His goal is to find a service given his specific constraints. We can divide his constraints into crucial ones and negligible ones. His crucial constraints are the immediate service delivery and the reliability of the service (service non-availability of at most 1 hour per year). To Sam Adams more or less negligible constraints belongs the pricing model. He would prefer to pay a low base fee (preferably none) and transaction fees, as he expects that he will only get up to 50 SMS per month. Sam Adams knows the Service-Finder portal and knows that he can find lots of useful services there. Now he uses the portal to find a specific service. He knows exactly what he is seeking for and has carefully specified his needs. He will search for appropriate services and will then focus on the service details to figure out which one fulfills his goals best.”  Here, Della Valle discloses application of machine-learned knowledge that is provided as a service (on a “portal”)).
However, Della Valle does not teach in a cloud computing environment.
Cisco teaches in a cloud computing environment. (Cisco, Intro Line 1, discloses:  “In the context of cloud computing, the service catalog is an integral and critical component of the cloud computing architecture”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco with Della Valle for at least the reasons recited in Claim 1.

As per Claim 8, Claim 8 is a computer system claim corresponding to method claim 1.  The difference is that is recites a processor and a memory.  (Della Valle, Page 7 begins:  “A crawling component harvests the Web”.  A web crawler requires the use of a computer system, and thus a processor and a memory). Claim 8 is rejected for the same reasons as Claim 1.

As per Claim 9, Claim 9 is a computer system claim corresponding to method claim 2.  The difference is that is recites a processor and a memory.  Claim 9 is rejected for the same reasons as Claim 2.

As per Claim 10, Claim 10 is a computer system claim corresponding to method claim 3.  The difference is that is recites a processor and a memory.  Claim 10 is rejected for the same reasons as Claim 3.

As per Claim 11, Claim 11 is a computer system claim corresponding to method claim 4.  The difference is that is recites a processor and a memory.  Claim 11 is rejected for the same reasons as Claim 4.

As per Claim 13, Claim 13 is a computer system claim corresponding to the combination of method claims 6 and 7.  The difference is that is recites a processor and a memory.  Claim 13 is rejected for the same reasons as the combination of Claims 6 and 7.

As per Claim 14, Claim 14 is a computer program product claim corresponding to method claim 1.  The difference is that is recites a computer readable storage medium.  (Della Valle, Page 7 begins:  “A crawling component harvests the Web”.  A web crawler requires the use of a computer system, and thus a computer readable storage medium). Claim 14 is rejected for the same reasons as Claim 1.

As per Claim 15, Claim 15 is a computer program product claim corresponding to method claim 2.  The difference is that is recites a computer readable storage medium.  Claim 15 is rejected for the same reasons as Claim 2.

As per Claim 16, Claim 16 is a computer program product claim corresponding to method claim 3.  The difference is that is recites a computer readable storage medium.  Claim 16 is rejected for the same reasons as Claim 3.

As per Claim 17, Claim 17 is a computer program product claim corresponding to method claim 4.  The difference is that is recites a computer readable storage medium.  Claim 17 is rejected for the same reasons as Claim 4.

As per Claim 19, Claim 19 is a computer program product claim corresponding to method claim 6.  The difference is that is recites a computer readable storage medium.  Claim 19 is rejected for the same reasons as Claim 6.

As per Claim 20, Claim 20 is a computer program product claim corresponding to method claim 7.  The difference is that is recites a computer readable storage medium.  Claim 20 is rejected for the same reasons as Claim 7.

As per Claim 21, the combination of Della Valle, Cisco, Nezhad, and Li teaches the computer-implemented method of claim 1.  Cisco teaches where the identified available implementations of the service components include design best practices and design patterns within which the service components have been applied.  (Recall that Cisco, Page 6, discloses available implementations of the service components:  “In developing a cloud service catalog it is also important to understand the capabilities of your infrastructure that is intended to be used in the cloud architecture. If you are planning on providing, for example, a generic laaS, for example, your infrastructure should be able to deliver that capability. The service catalog should describe and enable the allowed permutations of laaS presented to the consumer as options.”  Here, Cisco discloses a composite service catalog (“cloud service catalog”) comprising identified available implementations of the service components (“the allowed permutations of laaS”).
Cisco, Page 2, discloses that a “cloud service catalog”:  “Can also be used as a demand management mechanism, directing or incenting customers toward particular services or service configurations or away from legacy or declining services, as well as making sure of alignment with governance and standards through default configurations and service options.”  Here, Cisco discloses that information about service components includes data about whether or not the components are “legacy or declining”, and whether or not they “align with…standards”.  One of ordinary skill in the art will appreciate that legacy services will not align with the most up to date design practices, as new design components become available.  Cisco, Page 3, also discloses:  “The service catalog can be used as an effective tool by IT organizations to implement enterprise standards, introduce new technologies, and enforce default regulatory requirements.”  Here, Cisco discloses that the service catalog can be used to implement “standards” and “new technologies”.  Standards change as new technologies progress, and thus this is suggestive of information about “design patterns” and “design best practices” changing over time, and the service catalog comprising information about this regarding the implementations of the components within the catalog.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco with Della Valle for at least the reasons recited in Claim 1.

As per Claim 22, the combination of Della Valle, Cisco, Nezhad, and Li teaches the computer-implemented method of claim 1.  Cisco teaches wherein the service components in the composite knowledge base are further defined by information suggestive of a number of implementations of the respective service components.  (Cisco, Page 6, discloses:  “In developing a cloud service catalog it is also important to understand the capabilities of your infrastructure that is intended to be used in the cloud architecture. If you are planning on providing, for example, a generic laaS, for example, your infrastructure should be able to deliver that capability. The service catalog should describe and enable the allowed permutations of laaS presented to the consumer as options.”  Here, Cisco discloses a composite service catalog (“cloud service catalog”) comprising identified available implementations of the service components (“the allowed permutations of laaS”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco with Della Valle for at least the reasons recited in Claim 1.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Della Valle, Cisco, Nezhad, and Li in view of Zhang (“Establishing Tool Chains above the Service Cloud with Integration Models”).
As per Claim 5, the combination of Della Valle, Cisco, Nezhad, and Li teaches the computer-implemented method of claim 1.  Cisco teaches the identified available implementations of the service components and composite service catalog (Cisco, Page 6, discloses:  “In developing a cloud service catalog it is also important to understand the capabilities of your infrastructure that is intended to be used in the cloud architecture. If you are planning on providing, for example, a generic laaS, for example, your infrastructure should be able to deliver that capability. The service catalog should describe and enable the allowed permutations of laaS presented to the consumer as options.”  Here, Cisco discloses a composite service catalog (“cloud service catalog”) comprising identified available implementations of the service components (“the allowed permutations of laaS”)).
However, Cisco does not teach applying, by the machine-based application of the machine-learned knowledge created within the composite knowledge base, the service component definitions to the service solution under development; performing a machine-controlled comparison of the tool chain specifications of the identified available implementations of the service components with a current tool chain implementation
Della Valle teaches applying, by the machine-based application of the machine-learned knowledge created within the composite knowledge base, the service component definitions to the service solution under development  (Della Valle, Page 11 Section VIII Para 2, discloses:  “When analyzing documents more thoroughly to obtain semantic annotations more processing time is required. Maynard et al. [12] state that for example named entity recognition can deal with about 10kb of text per second. Assuming 10 documents related to every service and a document having 10kb of pure textual data that would mean that on a single machine the data corresponding to 30,000 services would need a bit more than 3 days only for entity recognition.”  Here, Della Valle discloses machine learning, as “named entity recognition” is a type of natural language processing (NLP), which is a type of machine learning.  Della Valle, Page 2 Section IV A, discloses the following use case:  “This Use Case describes a system administrator (Sam Adams) that is looking for an SMS Messaging service that he could build in into his application. Sam Adams is a system administrator at a bank. He is responsible for the banks online payment facilities that need to be online and working 24 hours a day, 7 days a week. In case of a system failure, Sam needs to be immediately alerted to be able to the problem as soon as possible. Therefore Sam would like to use an SMS Messaging service that sends him an SMS to alert him in any case of emergency. Sam Adams is searching for a specific service on the Service-Finder portal, an SMS service that he can use within his application to get alerted. His goal is to find a service given his specific constraints. We can divide his constraints into crucial ones and negligible ones. His crucial constraints are the immediate service delivery and the reliability of the service (service non-availability of at most 1 hour per year). To Sam Adams more or less negligible constraints belongs the pricing model. He would prefer to pay a low base fee (preferably none) and transaction fees, as he expects that he will only get up to 50 SMS per month. Sam Adams knows the Service-Finder portal and knows that he can find lots of useful services there. Now he uses the portal to find a specific service. He knows exactly what he is seeking for and has carefully specified his needs. He will search for appropriate services and will then focus on the service details to figure out which one fulfills his goals best.”  Here, Della Valle discloses for a service solution under development (“his application”) applying the service component definitions (“find a specific service…focus on the service details”)). As shown above, the service information is compiled by machine-based application of machine-learned knowledge created within the composite knowledge base, as stated by Della Valle, Page 6 Section VII Para 2, discloses:  “To obtain a common understanding of the Web Service domain we are first developing two major ontologies: A generic Service-Finder Ontology, which contains all aspects related to services, providers and users that are relevant to the different components”). 
performing a machine-controlled comparison of the [tool chain] specifications of the identified available implementations of the service components with a current [tool chain] implementation (Della Valle, Page 3, continues with the use case: “Sam gets a list with matching services. He would like to choose how many resulting services he can see on one page. Also he would like to see some condensed/summarizing information with each service on the result list. Ideally he would expect to get a short overview of what functionality each service is providing, as well as who is the provider and what is the service availability (measured availability). He could use such information to decide whether he wants to look at a service in more detail or not.”   Here, Della Valle discloses performing a machine-controlled comparison (“gets a list with the matching services”) of the specifications of the identified available implementations of the identified available implementations of the service components with a current implementation, as the available “services” returned in the list match with the user’s stated requirements of the current implementation (“his application”, as stated in Della Valle IV A Para 3: “Sam Adams is searching for a specific service on the Service-Finder portal, an SMS service that he can use within his application to get alerted)) *Tool chain will be taught by Zhang below
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cisco with Della Valle for at least the reasons recited in Claim 1.
However, the combination of Della Valle, Cisco, Nezhad, and Li thus far fails to teach tool chain specifications that detail use and integration of the service components into other service solutions
Zhang teaches tool chain specifications that detail use and integration of the service components into other service solutions (Zhang discloses “Define a tool chain and the way of establishing it: This is achieved by SoaML Service Architecture diagram. The objective of this Service Architecture diagram is to give an overview of how tools are integrated in a tool chain, or how a tool chain is organized.”  Here, Zhang discloses tool chain specifications (“Define a tool chain… SoaML Service Architecture diagram”) that detail use and integration of the service components into other service solutions (“give an overview of how tools are integrated in a tool chain”)).
Zhang and the combination of Della Valle, Cisco, Nezhad, and Li are analogous art because they are all in the field of endeavor of software service development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the automatic web-crawled service ontology and service catalog of Della Valle, Cisco, Nezhad, and Li, with the tool chain integration model of Zhang. The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce costs (Zhang, Intro: “Software development tools play a critical role in producing new applications and supporting existing legacy systems. When tool vendors design these tools they are usually dedicated to the tool functions that serve their engineering domain. However, they seldom consider interoperability between their tools and other tools. In order to achieve goals such as reducing cost and increasing development efficiency, these tools are expected to be integrated into tool chains.”).

As per Claim 12, Claim 12 is a computer system claim corresponding to method claim 1.  The difference is that is recites a processor and a memory.  (Della Valle, Page 7 begins:  “A crawling component harvests the Web”.  A web crawler requires the use of a computer system, and thus a processor and a memory). Claim 12 is rejected for the same reasons as Claim 5.

As per Claim 18, Claim 18 is a computer program product claim corresponding to method claim 5.  The difference is that is recites a computer readable storage medium.  (Della Valle, Page 7 begins:  “A crawling component harvests the Web”.  A web crawler requires the use of a computer system, and thus a computer readable storage medium). Claim 18 is rejected for the same reasons as Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et. al. ("Learning to Extract API Mentions from Informal Natural Language Discussions "), discloses extracting API mentions in social platforms, in Pg 389 Abstract:  “When discussing programming issues on social platforms (e.g, Stack Overflow, Twitter), developers often mention APIs in natural language texts. Extracting API mentions in natural language texts is a prerequisite for effective indexing and searching for API-related information in software engineering social content.”  Ye, Pg 398, Conclusion, also suggests searching social platforms to find solutions to problems:  “In the future, we will investigate downstream applications that could be enabled by our fine-grained API extraction technique, including API linking, API search, and API-related issue-solution mining in software engineering social content.”
Shaffer et al. (US 2015/0170152 A1), discloses in [0024]:  “In another circumstance, for comments expressing problems with a product or service of the company without a stated remedy, solution, or answer, the social media or Web mining system can scan online forums for comments related to the same product or service. When it finds comments that suggest a remedy, solution, or answer, such as, "I had a similar issue, and I used the XYZ utility to resolve the issue," the social media or Web mining system can capture the suggestion(s) and provide them to the designated contacts in the company. The contacts may then follow up with users whose comments in online forums indicate problems but no solution.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/L.A.S./Examiner, Art Unit 2126        
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126